Citation Nr: 1341072	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel






INTRODUCTION

The Veteran had active service from February 1968 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This case was brought before the Board in August 2012, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the AMC in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a currently diagnosed erectile dysfunction disorder was either caused by the usage of undefined medications in service, or was caused or aggravated by a service-connected diabetes mellitus disability.  In August 2012, the Board remanded the current claim to the Appeals Management Center (AMC) for the provision of a VA medical examination to determine the nature and etiology of the claimed erectile dysfunction disorder.  

In a September 2012 VA medical examination report, a VA examiner noted examining the Veteran and reviewing the claims file.  Having done so, the VA examiner opined that the Veteran's erectile dysfunction was not related to the usage of any medication during service and offered an explanation for this opinion, based on the clinical evidence of record.  Subsequently, the VA examiner opined that the Veteran's erectile dysfunction was not caused by his service-connected diabetes mellitus disability and, again, offered an explanation for this opinion, based on the clinical evidence of record.  The VA examiner also wrote that the Veteran's erectile dysfunction was not aggravated by the Veteran's service-connected diabetes, noting simply that the Veteran's erectile dysfunction was diagnosed concurrently with his diabetes mellitus.  However, this rationale does not explain why the Veteran's diabetes mellitus has not caused his erectile dysfunction to be more severe than it otherwise would have been if left to natural progress.  Given this insufficient rationale, the September 2012 VA examination is inadequate with respect to the question of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran must be provided a new VA examination to determine the etiology of the Veteran's claimed erectile dysfunction disorder.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate medical examination for his claimed erectile dysfunction.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  

Based on review of the record, the examiner should state whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current erectile dysfunction is aggravated by his service-connected diabetes mellitus.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolves with return to the baseline level of disability.  If the examiner concludes that the Veteran's erectile dysfunction has been aggravated by his diabetes mellitus, the examiner should attempt to identify the baseline level of severity of the erectile dysfunction before the onset of aggravation.

A rationale should be provided for all opinions given.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

